Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 3, “a root coupled to base” should read “a root coupled to the base”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 - 5, 7 - 9, 11, 12, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a gap based, at least in part, on a length of the at least one shaft sidewall”.  It is unclear what else the gap would be based on if not a length of the sidewall.  A length may be any length, e.g. vertical or horizontal and differing due to the teeth.  A review of the specification found no further information. For 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 - 5, 7 and 23 is/are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Conklin et al. (US 2013/0158600 A1).

Regarding claim 1, Conklin discloses a surgical device (Abstract) fully capable of function as a cleat for securing a surgical retractor via an elastic tether having an elongated side and a predetermined diameter, the cleat comprising: 

a head (Fig. 6A, ref. 44b) comprising a head upper surface, a head lower surface (see remarked Fig. 6A below), and second teeth along the head lower surface (Fig. 6A, ref. 36); and 
a shaft (paragraph [0062], ref. 48, Fig. 6A) comprising at least one shaft sidewall that: 
extends upward from the base upper surface to the head lower surface; and separates the base upper surface from the head lower surface by a gap based, at least in part, on a length of the at least one shaft sidewall between the base upper surface and the head lower surface (as shown in Figs. 6A and 6B, the shaft has a sidewall that faces the toothed surfaces of the base and the head and forms part of the gap separating the bas from the head, please see remarked Figs. 6A and 6B below); 
wherein each tooth of the first is separated from a respective opposing tooth of the second teeth by less than the predetermined diameter of the tether (this limitation is treated as an intended use limitation wherein the distance between the teeth is fully capable of being less than a predetermined diameter of the tether, for instance tether refs. 30a and 30b as shown in Fig. 4); and 
wherein each tooth of the first teeth and its respective opposing tooth of the second teeth compress the elongated side of the tether when received therebetween 


    PNG
    media_image1.png
    471
    520
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    368
    489
    media_image2.png
    Greyscale



a root coupled to base upper surface; and 
a tip distal from the root, wherein the tip provides an elongated, gripping surface that extends from a first portion of the tip that is proximal to the shaft to a second portion of the tip that is distal  from the shaft (see remarked Fig. 6B below).


    PNG
    media_image3.png
    451
    620
    media_image3.png
    Greyscale
  

Regarding claim 4, Conklin discloses the cleat of claim 3, wherein: each tooth of the second teeth comprises an elongated, gripping surface that is parallel to the elongated, gripping surface of an opposing tooth of the first teeth (as shown in Figs. 6A and 6B the teeth are oriented to be parallel, thus the gripping surfaces ref. 36 of the second teeth are parallel to the gripping surfaces of the opposing teeth).  



Regarding claim 7, Conklin discloses the cleat of claim 5, wherein: 
a lateral width of each elongated, first gripping surface is smaller than a lateral width of each first recess; and 
a lateral width of each elongated, second gripping surface is smaller than a lateral width of each second recess (see remarked Fig. 6B below which shows a lateral width of the gripping surfaces being smaller than a lateral width of the recesses). 

    PNG
    media_image4.png
    461
    522
    media_image4.png
    Greyscale



.

Allowable Subject Matter
Claims 8 - 12 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13, 15 - 17, 19 and 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 - 5, 7 - 9 and 11 - 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO - 892 for prior art used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/TESSA M MATTHEWS/Examiner, Art Unit 3773